Exhibit 10.8

[g20170608143501119258.jpg]

 

Lease Schedule No.

Master Lease Agreement No.

 

DMCR_002

2047981

 

LEASE SCHEDULE NO. DMCR_002

This LEASE SCHEDULE NO. DMCR_002 (“Schedule”) is entered into by TFG-New Jersey,
L.P., a limited partnership organized under the laws of the State of Utah, with
a principal address of 6995 Union Park Center, Suite 400, Cottonwood Heights,
Utah 84047 (“Lessor”), and Destination Maternity Corporation, a corporation
organized under the laws of the State of Delaware, with a principal address of
232 Strawbridge Drive, Moorestown, New Jersey 08057, (“Lessee”), pursuant to
that certain Master Lease Agreement No. 2047981, dated May 25, 2017 (the “Master
Lease,” and together with this Schedule, the “Lease,” as amended, restated,
revised or otherwise modified). This Schedule, incorporating by reference the
terms of the Master Lease, together with Exhibits A and B attached hereto,
constitutes a separate, independent lease contract. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Master Lease.

1.Leased PropertyThe Leased Property shall be as set forth on Exhibit A.

2.Leased Property LocationThe Leased Property shall be at the locations set
forth on Exhibit A.

3.Final Acceptance DateAs set forth in the Final Acceptance Certificate or as
determined in accordance the Master Lease.

4.Base Term36 months with Basic Rent billed monthly starting on the Commencement
Date.

5.Basic RentMonths 1-24: $123,255.99, plus applicable Taxes, due and payable
monthly in advance by ACH initiated by Lessor.

Months 25-36: $48,411.97, plus applicable Taxes, due and payable monthly in
advance by ACH initiated by Lessor.

6.Prepayment of Basic Rent for the last billing period of the Term$48,411.97

7.Leased Property Cost$3,400,925.00

8.Lease Rate Factor.0362419 for months 1-24 and .01423494 for payments 25-36

9.Purchase OptionFor purposes of this Schedule only, and provided no Default has
occurred and is continuing, the purchase price for a timely and validly
exercised option to purchase the Leased Property pursuant to Section 21 of the
Master Lease will not exceed 17% of the Leased Property Cost.

10.Optional PrepaymentLessee may purchase the Leased Property and terminate this
Lease after the Commencement Date by providing 30 days written notice and paying
all remaining Basic Rent and other obligations for the Term and the applicable
Purchase Option price.

11.For the purposes of this Schedule only, the following modifications shall be
made to Master Lease.

 

(a)

Section 7(h) of the Master Lease shall be deleted in its entirely and replaced
with the following:

“(h) Lessor shall receive good and marketable title to the Leased Property free
and clear of any claims, interests, liens, security interest or other
encumbrances;”

 

(b)

Section 10(a) of the Master Lease shall be deleted in its entirely and replaced
with the following:

“(a) provide a suitable place for the operation of the Leased Property, and
shall not move the Leased Property from the location stated in the Schedule
without the prior written consent of Lessor; provided, that if the Leased
Property is moved Lessee shall deliver to Lessor a lien waiver, subordination or
other instrument in a form satisfactory to Lessor from all persons who might
assert an interest, lien or other claim in the Leased Property, including any
landlord or creditor;”

 

(c)

Section 14 of the Master Lease shall be modified by deleting the initial portion
of the fourth sentence begining on the eigth line of such Section 14 to the
colon and replacing it with the following:

“On the next succeeding payment date, Lessee shall, at the option of Lessor:”

 

(d)

Except as expressly set forth in this Section 11, the Master Lease shall not by
implication or otherwise be modified, altered, supplemented or amended, but
shall remain in full force and effect, as amended hereby.

12.Lessee’s execution and delivery of this Schedule shall constitute its offer
to lease the Leased Property described herein upon the terms and conditions set
forth herein. Lessor’s subsequent execution of this Schedule in Utah and
delivery to Lessee shall constitute its acceptance of the Lease. The Lease shall
be deemed made in Utah.

For the purpose of inducing Lessor’s performance under this Schedule, Lessee
hereby represents, warrants and covenants to and for the benefit of Lessor that
(a) Lessee has the right and has taken all actions required by law, or
otherwise, to authorize the execution, delivery and performance of this
Schedule, and to carry out its obligations hereunder; (b) this Schedule
constitutes the valid, legal and binding obligations of Lessee, strictly
enforceable in accordance with its terms, free from defenses, set-offs and
counterclaims, subject only to bankruptcy, insolvency or similar laws affecting
creditors’ rights generally; (c) the Master Lease is

 

Page 1 of 2

--------------------------------------------------------------------------------

Exhibit 10.8

[g20170608143501119258.jpg]

 

Lease Schedule No.

Master Lease Agreement No.

 

DMCR_002

2047981

 

hereby ratified and reaffirmed in its entirety, and Lessee agrees to pay and
perform when due all obligations applicable to the Lessee thereunder; (d) all
representations, warranties, covenants, waivers and releases of Lessee in the
Master Lease are true, accurate and complete as of the date made, and remain
true, accurate and complete, and in full force and effect, as of the date
hereof, and are hereby reaffirmed by Lessee and incorporated as if fully set
forth herein; (e) all information, statements and representations (oral or
written) furnished by Lessee, or on its behalf, are true, accurate, and complete
in all material respects, and do not contain any untrue statement of material
fact, or omit to state a fact necessary to make such information, statements and
representations not misleading; (f) all conditions precedent in the Lease have
been satisfied. Any recitals in the preamble above are incorporated into this
Schedule.

THE ORIGINAL OF THIS SCHEDULE SHALL ALONE CONSTITUTE CHATTEL

PAPER FOR PURPOSES OF PERFECTING A SECURITY INTEREST.

This Schedule has been duly executed to be effective as of May 25, 2017.

 

LESSOR:

 

LESSEE:

 

TFG-New Jersey, L.P.

 

Destination Maternity Corporation

 

By:

/s/ Jordan K. Greenwell

 

By:

/s/ David R. Stern

Name:

Jordan K. Greenwell

 

Name:

David R. Stern

Title:

Chief Credit Officer

 

Title:

Executive Vice President & Chief Financial Officer

 

ACKNOWLEDGEMENT

STATE OF NEW JERSEY     }

      } ss.

COUNTY OF BURLINGTON}

On this 25th day of May, 2017, for and on behalf of Destination Maternity
Corporation, the foregoing instrument was executed and acknowledged personally
before me by David R. Stern, being duly authorized therefor, for the purposes
therein contained.

Tina F. Cowen

Notary Public, Attorney-at-Law of the State of New Jersey authorized to
administer this oath pursuant to N.J.S.A. 41:2-1

 

 

Page 2 of 2